Third District Court of Appeal
                                State of Florida

                         Opinion filed November 18, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D19-1767
                          Lower Tribunal No. 18-24447
                             ________________


                   People's Trust Insurance Company,
                                     Appellant,

                                         vs.

                Antonio J. Socarras and Rachel Socarras,
                                    Appellees.



     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

       Brett Frankel and Jonathan Sabghir (Deerfield Beach); Cole, Scott & Kissane,
P.A., and Mark D. Tinker (Tampa), for appellant.

      Marin, Eljaiek, Lopez, & Martinez, P.L., and Steven E. Gurian, for appellees.


Before FERNANDEZ, SCALES, and HENDON, JJ.

      PER CURIAM.
      Affirmed. See People’s Trust Ins. Co. v. Ortega, 2020 WL 3443454, at *3

(Fla. 3d DCA June 24, 2020) (“We have held that when an insurer reasonably

disputes whether an insured has sufficiently complied with a policy's post-loss

conditions so as to trigger the policy’s appraisal provision, a question of fact is

created that must be resolved by the trial court before the trial court may compel

appraisal. United Prop. & Cas. Ins. v. Concepcion, 83 So. 3d 908, 910 (Fla. 3d DCA

2012) (citing Citizens Prop. Ins. v. Gutierrez, 59 So. 3d 177 (Fla. 3d DCA 2011);

Citizens Prop. Ins. v. Mango Hill Condo. Ass'n 12 Inc., 54 So. 3d 578 (Fla. 3d DCA

2011); Citizens Prop. Ins. Corp. v. Maytin, 51 So. 3d 591 (Fla. 3d DCA 2010)).”);

Am. Integrity Ins. Co. v. Estrada, 276 So. 3d 905, 914 (Fla. 3d DCA 2019) (“[W]hile

the interpretation of the terms of an insurance contract normally presents an issue of

law, the question of whether certain actions constitute compliance with the contract

often presents an issue of fact. See State Farm Fla. Ins. Co. v. Figueroa, 218 So. 3d
886, 888 (Fla. 4th DCA 2017) (‘Whether an insured substantially complied with

policy obligations is a question of fact.’ (emphasis added); Solano v. State Farm Fla.

Ins. Co., 155 So. 3d 367, 371 (Fla. 4th DCA 2014) (‘A question of fact remains as

to whether there was sufficient compliance with the cooperation provisions of the

policy to provide State Farm with adequate information to settle the loss claims or

go to an appraisal, thus precluding a forfeiture of benefits owed to the insureds.’)

(emphasis added).”).



                                          2